DETAILED ACTION

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the optically variable mark layer [lacks proper antecedent basis] is between the color portrait layer [lacks proper antecedent basis] and the transparent protective layer” (claim 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Several of the claims contain several instance of lack of proper antecedent basis.  As just one example, “the substrate”, “the data surface”, “the first anti-counterfeiting mark”, “the color portrait layer”, etc. all lack proper antecedent basis.    Thus, the claims are unclear.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2016/0096392) in view of Schiffmann (US 2011/0139024).
In respect to claim 11, 13, 17, and 19-20, although unclear for the reasons stated above, Jones et al. disclose a method for producing a secure identification document comprising:  etching identity information 104 on a surface of a document via laser, thus comprising a “black-and-white image and text information” (see 35 USC 112(b), above) (0053); and printing a color image 102 on the black-and-white image (the white portion, e.g. blank substrate) (0028).
Jones et al. further disclose providing a transparent protective layer, however it is a laminate and thus Jones et al. do not disclose printing the transparent protective layer.  Schiffmann teaches a similar secure document which may comprise a printed transparent lacquer which is applied by “spot-lacquering” and it would have been obvious to substitute the laminated protective layer taught in Jones et al. with a printed lacquer (spot-lacquer) layer in view of Schiffmann to form a motif on the protective layer, which upon tilting produces further information (a second anti-counterfeit mark) (0053).
	In respect to claim 12 and 16, Jones et al. further disclose printing a first anti-counterfeiting mark 108 (Fig. 1), which may be a Kinegram (known to include two spaced layers of ink which change appearance, and thus are optically variable) and further changing the color of the first anti-counterfeit mark (e.g. including text) (0032, Figs.2A-2B).
In respect to claim 14, Schiffmann teaches forming a “motif” with the transparent protective layer, which is construed to, “evenly distributed”.  Furthermore, the actual design of the motif is considered mere ornamentation, and matters relating to ornamentation only, which have no mechanical function, cannot be relied upon to patentably distinguish the claimed invention from the prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
In respect to claim 15, Jones et al. disclose that the substrate may comprise PC or PVC (0028), Schiffmann discloses a “transparent varnish”, and although a “offset rotary” ink is not explicitly, disclosed (e.g. to form the IR ink or Kinegram ink layers), an offset press is a well-known printing method in the art (also see the addition of Syrjanen et al., below, which discloses a resin ink). 
In respect to claim 18, the claim is unclear as “the color layer” and “the optically variable mark layer” lack proper antecedent basis, thus the actual location of the optically variable mark layer is unclear.  Also, no Drawing is provided which shows or clarifies the claimed layers.  However, Jones in view of Schiffman is believed to teach the claim.

Claims 12-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2016/0096392) in view of Schiffmann (US 2011/0139024) as applied to claim 11 above, and further in view of Syrjanen et al. (US 2021/0053382).
Although Jones et al. in view of Schiffmann discloses, broadly, changing the color of an optically variable ink, Syrjanen et al. further teach a very similar document and altercation via laser of an explicit optically variable ink (OVI) patch (0048, Figs 2 & 4A).  It would have been obvious to provide the OVD (optically variable device) taught in Jones et al. in view of Schiffman as a optically variable ink patch in view of Syrjanen et al., to allow the laser to alter the color without actually etching so as to not fully penetrate the ink layer (0011).  Although Syrjanen et al. do not explicitly teach “curing the mark sequentially”, the claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary common sense, namely, curing a vehicle that the modified ink is in after it has been modified (setting the ink after its desired configuration is present).  Syrjanen et al. Inherently teach a “resin ink”.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2016/0096392) in view of Schiffmann (US 2011/0139024) as applied to claim 13 above, and further in view of Staub et al. (US 2009/0061159).
Jones et al. in view of Schiffmann are believed to disclose that the transparent layer is “evenly distributed”, however, Staub et al. further teach a similar printed transparent lacquer 14 which contains scattering regions 14a forming a second anti-counterfeit feature (Fig. 1), which are provided evenly distributed over the surface of the document, shown as 32 (Fig. 3a).  It would have been obvious to provide the second anti-counterfeit feature taught in Jones et al. in view of Schiffman as “evenly distributed” in order to protect all text underlying the regions with endless strings of text (0104).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518.  The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637